 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE
 8
 9
       KRISTA PEOPLES,
10
11                             Plaintiff,               Case No. C18-1173RSL
12                     v.
                                                        ORDER GRANTING PLAINTIFF’S
13     UNITED SERVICES AUTOMOBILE                       MOTION TO AMEND COMPLAINT
       ASSOCIATION, et al.,
14
                               Defendants.
15
16
           This matter comes before the Court on “Plaintiff’s Motion to Amend Complaint.”
17
18 Dkt. #53. For the following reasons, plaintiff’s motion is GRANTED.
19                                      INTRODUCTION
20
21         Plaintiff Krista Peoples is an insured of defendants United Services Automobile

22 Association and USAA Casualty Insurance Company (collectively “USAA”). Dkt. #1-1
23
     at ¶ 11. On September 26, 2015, plaintiff was involved in an automobile accident in
24
25 Seattle, Washington. Id. at ¶ 7. Plaintiff sought medical treatment for injuries sustained
26 during the accident and submitted a claim for reimbursement under the Personal Injury
27
28
     ORDER GRANTING PLAINTIFF’S MOTION
     TO AMEND - 1
     Protection (PIP) coverage of her policy. Id. at ¶¶ 17, 22. USAA denied full payment of
 1 plaintiff’s medical expenses. Id. at ¶ 34.
 2
 3         Under the Washington PIP statute, RCW 48.22.005(7), insurers are required to

 4 cover all “reasonable and necessary” medical expenses incurred by an insured as a result
 5
   of injuries sustained in an automobile accident. Plaintiff’s complaint alleges that USAA
 6
 7 uses an automated, computerized program to determine whether submitted claims
 8 “exceed[] a reasonable amount for the service provided.” Id. at ¶ 30. Plaintiff alleges that
 9
   USAA does not independently investigate bills before denying coverage. Id. at ¶¶ 28–30.
10
11 Plaintiff alleges that this practice violates the Consumer Protection Act (CPA), RCW
12 19.86, and moved for class certification of the CPA claim under Fed. R. Civ. P. 23(a) and
13
   (b)(3). Id.; Dkt. #23.
14
15          On March 8, 2019, while the class certification motion was pending, plaintiff
16
     moved to amend her complaint. Dkt. #53. Plaintiff seeks to add an individual and a class
17
18 claim for breach of contract. Id. The proposed amendments include allegations that
19 defendants’ automated computer review relies on a sample of nationwide fees and does
20
     not distinguish reasonable charges within a specific geographic area. Id. at 4–5. On April
21
22 26, 2019, the Court granted plaintiff’s motion to certify the following class for purposes
23 of the CPA claim. Dkt. #60.
24
            All Washington insureds who from September 1, 2015 to July 5, 2018 (“Class
25          period”) had their PIP claims for reimbursement of medical expenses reduced by
26          Defendant USAA based solely on an Explanation of Reimbursement (“EOR”)
            form sent to the insured’s provider stating that the bill exceeded a “reasonable
27          amount for the service provided.”
28
     ORDER GRANTING PLAINTIFF’S MOTION
     TO AMEND - 2
     Id. at 8. Defendants do not oppose plaintiff’s proposed addition of an individual breach of
 1 contract claim. Dkt. #57 at 2. Defendants object only to the addition of a class claim. Id.
 2
                                        DISCUSSION
 3
 4        Courts “should freely give leave [to amend] when justice so requires.” Fed. R.

 5 Civ. P. 15(a)(2). The discretion in granting leave to amend is “to be applied with extreme
 6
   liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051–52 (9th Cir.
 7
 8 2003). Courts consider five factors in granting leave to amend: (1) bad faith, (2) undue
 9 delay, (3) prejudice to the opposing party, (4) futility of amendment, and (5) whether the
10
   pleading has previously been amended. Allen v. City of Beverly Hills, 911 F.2d 367, 373
11
12 (9th Cir. 1990) (citing Foman v. Davis, 371 U.S. 178 (1962)). Courts must grant all
13 inferences in favor of allowing amendment. Griggs v. Pace Am. Group, Inc., 170 F.3d
14
   877, 880 (9th Cir. 1999). The party opposing amendment has the burden of showing that
15
16 amendment is not warranted. DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th
17 Cir. 1987).
18
          This motion is plaintiff’s first motion to amend her complaint. Plaintiff argues that
19
20 defendants will not be prejudiced by the amendment and that none of the other factors
21 apply. Dkt. #53 at 6. Defendants argue that plaintiff unduly delayed filing her motion to
22
   amend and that they would be prejudiced by adding the proposed class contract claim.
23
24 Dkt. #57 at 2.
25          A. Undue Delay
26
            This Court has defined “undue delay” as a “delay that prejudices the nonmoving
27
28 party or imposes unwarranted burdens on the court.” Mansfield v. Pfaff, No. C14-
     ORDER GRANTING PLAINTIFF’S MOTION
     TO AMEND - 3
     0948JLR, 2014 WL 3810581, at *4 (W.D. Wash. Aug. 1, 2014). Defendants argue that
 1 plaintiff unduly delayed filing this motion because plaintiff’s counsel has known about
 2
   the information giving rise to the proposed contract claim since at least 2013. Id. at 6.
 3
 4 Plaintiff asserts that she learned of the information after “recent discovery” in “litigation
 5 against USAA in another state” (Dkt. #53 at 1, 4), and the record is insufficient to
 6
   determine whether plaintiff was aware of all of the facts at the time of her initial
 7
 8 complaint. Even if plaintiff knew this information at the time of her original pleading,
 9 that fact alone does not constitute an adequate basis for denying leave to amend because
10
   defendant has not shown prejudice as a result of the alleged delay. Kische USA LLC v.
11
12 Simsek, No. C16-0168JLR, 2017 WL 698790, at *4 (W.D. Wash. Feb. 22, 2017).
13 Plaintiff’s motion was filed before the deadline for amending pleadings, the close of
14
   discovery, and the dispositive motions deadline. See MidMoutain Contractors, Inc. v.
15
16 Am. Safety Indem. Co., No. C10-1239JLR, 2013 WL 12116509, at *3 (W.D. Wash. May
17 7, 2013) (finding no undue delay where defendant knew about theory raised in its motion
18
   to amend at the time of the original pleading when no major litigation dates had passed).
19
20 The Court does not find a basis for undue delay.
21         B. Prejudice
22
           Plaintiff’s amended complaint can cause prejudice when it delays the proceeding
23
24 and causes additional discovery. Sampson v. Knight Transportation, Inc., No. C17-0028-
25 JCC, 2017 WL 4168273, at *2 (W.D. Wash. Sept. 19, 2017). While USAA asserts that
26
   adding a breach of contract claim will necessitate further discovery, it does not identify
27
28 what classwide discovery is necessary or suggest that this discovery would be especially
     ORDER GRANTING PLAINTIFF’S MOTION
     TO AMEND - 4
     costly or drawn-out. Dkt. #57 at 4–5. Plaintiff points out that defendants have never
 1 sought discovery of the claims related to their automatic review practices. Dkt. #59 at 3.
 2
   A review of the Court’s order granting class certification suggests that the new breach of
 3
 4 contract claim involves similar issues affecting the same class of similarly situated
 5 insureds: the proposed class claim is based upon the same disputed review practice as the
 6
   CPA claims in plaintiff’s initial complaint. Dkt. #60.
 7
 8             Defendants’ need to investigate the new claim does not justify a denial of
 9 plaintiff’s motion to amend. Wizards of the Coast LLC v. Cryptozoic Entm't LLC, 309
10
   F.R.D. 645, 652 (W.D. Wash. 2015) (“[D]elay alone is not sufficient to establish
11
12 prejudice, nor is a need for additional discovery.”). Plaintiff will file a motion for class
13 certification on the proposed breach of contract claim, and defendants will have the
14
   opportunity to respond. Defendants have two options in response to the new motion for
15
16 class certification: (1) reply substantively on the merits or (2) request further discovery
17 utilizing the procedure in Fed. R. Civ. P. 56(d).1
18
19
20
     //
21
22
23
24   1
         To the extent defendants request discovery, defendants must specifically identify the topics
25 about which they need discovery, the nature of the discovery, and the particular facts they expect
     to obtain. See Family Home & Fin. Ctr., Inc. v. Fed. Home Loan Mortg. Corp., 525 F.3d 822,
26 827 (9th Cir. 2008) (explaining the requirements under Rule 56(d) and noting that “[f]ailure to
27 comply with these requirements is a proper ground for denying discovery”) (internal citations
     omitted) (quoting California ex rel. Cal. Dep't of Toxic Substances Control v. Campbell, 138
28 F.3d 772, 779 (9th Cir.1998)).
     ORDER GRANTING PLAINTIFF’S MOTION
     TO AMEND - 5
 1                                       CONCLUSION
 2
 3         For the foregoing reasons, plaintiff’s motion to amend is GRANTED. Plaintiff
 4 shall file her amended complaint within fourteen days of this order, and shall file the
 5
   certification motion related to the contract claim on or before June 7, 2019.
 6
 7
 8         Dated this 7th day of May, 2019.
 9
10                                                   A
                                                     Robert S. Lasnik
11                                                   United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING PLAINTIFF’S MOTION
     TO AMEND - 6
